Exhibit 10.2




EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), effective as of May 15, 2017, is
entered into by Momenta Pharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 675 West Kendall Street, Cambridge, Massachusetts
(the "Company"), and Santiago Arroyo, M.D., Ph.D., an individual residing at 83
Mount Lucas Road, Princeton, NJ 08540 (the "Employee").


In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the pa1ties hereto, the parties agree as follows:


1.    Term of Employment. The Employee's employment shall be upon the terms set
forth in this Agreement. There shall be no definite term of employment, and the
Employee's employment shall be at-will, such that both the Company and the
Employee shall be free to end the employment relationship for any reason, at any
time, with or without notice.


2.    Title and Capacity. The Employee shall serve as Chief Medical Officer &
Senior Vice President, Development, and shall report to, at any given time and
at the Company's sole discretion, the Chief Operating Officer of the Company,
the Chief Executive Officer of the Company, the President of the Company, or an
executive officer of the Company who repo1ts into the President or Chief
Executive Officer of the Company, beginning as of June 5, 2017 (the
"Commencement Date"). The Employee shall be based at the Company's headquarters
in Cambridge, Massachusetts. The Employee hereby accepts such employment and
agrees to undertake the duties and responsibilities inherent in such position
and such other duties and responsibilities as the Company shall from time to
time reasonably assign to the Employee. The Employee agrees to devote his/her
entire business time, attention and energies to the business and interests of
the Company. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.


3.    Compensation and Benefits.


3.1    Base Salary. The Company shall pay the Employee, in accordance with the
Company's regular payroll practices, a base salary at the annualized rate of
$440,000. Such sala1y shall be subject to adjustment thereafter, as determined
by the Board or a committee or designee thereof.


3.2    Annual Discretionary Bonus. If the Company's Board approves an annual
bonus for calendar year 2017 or any calendar year thereafter, the Employee will
be eligible for a discretiona1y bonus award. The annual target for the
Employee's bonus will be at 40% of the Employee's annualized base salary. The
Company will determine, in its sole discretion, whether (and in what amount) a
bonus award is payable to the Employee. In determining whether a bonus award in
any given year shall be granted, the Company will review whether it has achieved
its annually approved corporate goals as well as whether the Employee has
achieved his/her personal objectives as established by the Company. In order to
be eligible for any bonus hereunder, the Employee must be an active employee of
the Company on the date such bonus is distributed.


3.3    Equity Award. Subject to the approval of the Company's Board, at the
first scheduled meeting of the compensation committee of the Board occurring on
or after the Commencement Date, the Employee will be eligible to receive (i) an
incentive stock option to purchase 150,000 shares of the Company's common stock,
$.0001 par value per share (the "Option Shares"), at a price per share equal to
the fair market value per share of the Company's common stock on the date of
grant. It is expected that such options will vest (i.e., become exercisable) at
a rate of 25% of the Option Shares on the first anniversary date of grant and as
to an additional 6¼% of the Option Shares at the end of eve1y three-month period
thereafter, and be subject to the customary terms and conditions applicable to
the Company's stock options; and (ii) 36,000 shares of performance-based
restricted common stock of the Company in accordance with the performance-based
restricted stock award program implemented by the Company in April 2016 (the
"FSA Program") and subject to the terms and conditions applicable to the
Company's performance-based restricted stock awards granted under the FSA
Program.


3.4    Employee Benefits. Subject to the provisions of this Section 3.3, the
Employee shall be entitled to participate in all benefit plans and programs that
the Company establishes and makes available to its employees to the extent that
the Employee is eligible under (and subject to the provisions of) the plan
documents governing those programs. The Employee shall be entitled to twenty
(20) days of paid vacation time per year (pro-rated for any pa1tial year
worked), to be administered in accordance with Company policy.





--------------------------------------------------------------------------------

Exhibit 10.2




3.5    Reimbursement of Expenses. The Company shall reimburse the Employee for
all reasonable travel, ente11ainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his/her duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request; provided, however,
that the amount available for such travel, entertainment and other expenses may
be fixed in advance by the Company.


3.6    Withholding. All salary, bonus and other compensation or benefits payable
to the Employee shall be subject to applicable withholdings and taxes.


4.    Payments Upon Resignation By The Employee Without Good Reason or
Termination By The Company For Cause.


4.1    Payment upon Voluntary Resignation or Termination for Cause. If the
Employee voluntarily resigns his/her employment other than for Good Reason (as
defined in Section 4.2), or if the Company terminates the Employee for Cause (as
defined in Section 4.3), the Company shall pay the Employee all accrued and
unpaid base salary through the Employee's date of termination and any vacation
that is accrued but unused as of such date. The Employee shall not be eligible
for any severance or separation payments (including, but not limited to, those
described in Sections 5 and 6 of this Agreement) or any continuation of benefits
(other than those provided for under the Federal Consolidated Omnibus Budget
Reconciliation Act ("COBRA")), or any other compensation pursuant to this
Agreement or otherwise. The Employee also shall have such rights, if any, with
respect to outstanding stock options and restricted stock grants as may be
provided under the agreement applicable to each.


4.2    Definition of "Good Reason". For purposes of this Agreement, "Good
Reason" means the occurrence, without the Employee's written consent, of any of
the events or circumstances set f01th in clauses
(a) through (d) below, provided, however, that an event described in clauses (a)
through (d) below shall not
constitute Good Reason unless it is communicated in writing, within 90 days of
the event giving rise to the claim, by the Employee to the Company or its
successor and unless it is not corrected by the Company or its successor and the
Employee has not been reasonably compensated for any loss or damages resulting
therefrom within thirty (30) days of the Company's or successor's receipt of
such written notice:


(a)    the assignment to the Executive of duties inconsistent in any material
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority or responsibilities, or any other action or
omission by the Company which results in a material diminution in such position,
authority or responsibilities;
(b)    a material breach of this Agreement by the Company;
(c)    a material reduction in the Employee's base salary; or
(d)    a change by the Company in the location at which the Employee performs
his/her principal duties for the Company to a new location that is both (i)
outside a radius of 50 miles from the
Employee's principal residence and (ii) more than 30 miles from the location at
which the Employee performed his/her principal duties for the Company.


For avoidance of doubt, "Good Reason" shall not include a change in Employee's
reporting requirement, provided that the Employee is at all times reporting to
one of the following individuals: the Chief Executive Officer of the Company,
the Chief Operating Officer of the Company, the President of the Company, or an
executive officer of the Company who reports into the President or Chief
Executive Officer of
the Company.


4.3    Definition of "Cause". For purposes of this Agreement, "Cause" is defined
as: (i) a good faith finding by no fewer than two-thirds of the members of the
Board (excluding the Employee, if applicable) of
(a) the Employee's failure to (1) perform reasonably assigned lawful duties or
(2) comply with a lawful instruction of the Board, Chief Executive Officer,
Chief Operating Officer or such other executive officer with direct supervisory
authority over the Employee so long as, in the case of (2), the instruction is
consistent with the scope and responsibilities of the Employee's position, or
(b) the Employee's dishonesty, willful misconduct or gross negligence, or (c)
the Employee's substantial and material failure or refusal to perform according
to, or to comply with, the policies, procedures or practices established by the
Company or the Board and, in the case of (a) or (c), the Employee has had ten
(10) days written notice to cure his/her failure to so perform or comply; or
(ii) the Employee's indictment, or the entering of a guilty plea or plea of "no
contest" with respect to, a felony or any crime involving moral turpitude.







--------------------------------------------------------------------------------

Exhibit 10.2


5.    Termination Without Cause. Termination by Reason of Death or Disability,
Resignation for Good Reason.


5.1    If the Employee's employment with the Company is terminated by reason of
the Employee's death or Disability (as defined in Section 5.2), by the Company
without Cause (as defined in Section 4.3), or by the Employee's voluntary
resignation for Good Reason (as defined in Section 4.2), other than in
connection with a Change in Control (as defined in Section 6.l (a)), then the
Employee shall be paid all accrued and unpaid base salary and any accrued but
unused vacation through the date of termination. In addition, if the Employee's
employment with the Company is terminated by reason of the Employee's
Disability, by the Company without Cause, or by the Employee's voluntary
resignation for Good Reason, subject to the Employee's execution and
non-revocation of a binding severance and mutual release agreement in a form
provided by and satisfactory to the Company (hereinafter, a "Severance
Agreement"), which Severance Agreement must be executed and any applicable
revocation period with respect thereto must have expired within sixty (60) days
of the date of termination, the Employee shall be eligible to receive the
following separation benefits:


(a)    an amount equal to the sum of (i) twelve (12) months of the Employee's
base salary as of the date of termination (which amount shall be payable in
installments in accordance with the Company's regular payroll practices,
beginning on the next payroll date following the 60th day after the date of
termination) and (ii) the greater of (x) the annual discretionary target bonus
established by the Board (or any other person or persons having authority with
respect thereto) for the Employee for the fiscal year in which the date of
termination occurs or (y) the annual bonus paid to the Employee for the most
recently completed fiscal year (which amount shall be payable in one lump sum on
the next payroll date following the 60th day after the date of termination);


(b)    if the Employee is eligible for and elects to continue his/her medical
and/or dental health insurance coverage pursuant to COBRA, the Company shall
continue to contribute, until the earlier of (x) twelve (12) months following
the date of termination or (y) the date on which the Employee becomes eligible
to receive group medical and/or dental insurance coverage through a new employer
(the "Contribution Period"), toward the cost of the Employee's COBRA premiums
the same amount that it pays on behalf of active and similarly situated
employees receiving the same type of coverage. The remaining balance of any
premium costs, and all premium costs after the Contribution Period, shall be
paid by the Employee on a monthly basis. After the Contribution Period, the
Employee may continue receiving coverage under COBRA at his/her own cost if and
to the extent that he/she remains eligible for COBRA continuation. The Employee
agrees that he/she shall notify the Company in writing immediately following the
date on which he/she becomes eligible for group medical and/or dental insurance
coverage through another employer;


(c)    the Company shall continue to provide benefits to the Employee in
accordance with any applicable life insurance, accident and/or disability plans
under which the Employee was eligible as of the date of termination consistent
with such benefits as may be provided to active and similarly situated employees
covered by such plans, until the earlier of (x) twelve (12) months following the
date of termination or (y) the date on which the Employee becomes eligible to
receive substantially comparable coverage through a new employer (the "Extended
Benefits Period"); provided, however, that if such plans do not permit continued
coverage of the Employee following the date of termination, the Company shall
instead reimburse the Employee for the reasonable cost of purchasing
substantially comparable coverage during the Extended Benefits Period. The
Employee agrees that he/she shall notify the Company in writing immediately
following the date on which he/she becomes eligible for life insurance, accident
and/or disability coverage through a new employer. The benefits provided and/or
payments made under this subsection shall be in installments in accordance with
the Company's regular payroll practices, beginning with the payroll date
following the 60'" day after the date of termination; and


(d)    The Employee shall be entitled to continued vesting of any unvested stock
options and any future stock option grants awarded to the Employee after the
date of this Agreement (collectively, the "Outstanding Stock Options") for a
period of twelve (12) months from the date of termination (the "Extended Vesting
Date") and the right to exercise any Outstanding Stock Options shall terminate
on the earlier of three months after the Extended Vesting Date and the original
expiration date of the Outstanding Stock Option (assuming no termination of
employment occurred). The Employee shall also be entitled to immediate vesting,
on the date of termination, of any restricted stock awards with underlying
shares that vest solely through the passage of time (i.e., service-based
vesting) and not upon the achievement of specified conditions or milestones
(i.e., performance-based vesting), including any future restricted stock awards
granted to the Employee after the date of this Agreement that contain
service-based vesting provisions (collectively, "Outstanding Restricted Stock
Awards"), in each case that would have vested during the period of twelve (12)
months from the date of termination. The Employee shall have no further rights
with respect to any Outstanding Restricted Stock Awards that remain unvested
after taking into account the previous sentence.


5.2    For purposes of this Agreement, "Disability" shall mean the Employee's
absence from the full-





--------------------------------------------------------------------------------

Exhibit 10.2


time performance of the Employee's duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Employee or the Employee's legal
representative.


5.3    Taxes.


(a)    Notwithstanding any other provision of this Agreement, except as set
faith in Section 5.3(b), in the event that the Company undergoes a "Change in
Ownership or Control" (as defined below), the Company shall not be obligated to
provide to the Employee a po1tion of any "Contingent Compensation Payments" (as
defined below) that the Employee would otherwise be entitled to receive to the
extent necessary to eliminate any "excess parachute payments" (as defined in
Section 280G(b)(l) of the Internal Revenue Code of 1986, as amended (the
"Code")) for the Employee. For purposes of this Section 5.3, the Contingent
Compensation Payments so eliminated shall be referred to as the "Eliminated
Payments" and the aggregate amount (determined in accordance with Treasury
Regulation Section l .280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
"Eliminated Amount.''


(b)    Notwithstanding the provisions of Section 5.3(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (i i) 110% of the aggregate
present value (determined in accordance with Treasury Regulation Section
l.280G-1, Q/A-31, Q/A-32 and Q/A-33 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Employee if the Eliminated
Payments (determined without regard to this sentence) were paid to him/her
(including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent Compensation Payments in excess of the Employee's "base amount"
(as defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 5.3(b) shall be referred to as a "Section 5.3(b) Override." For purpose
of this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law.


(c)    For purposes of this Section 5.3 the following terms shall have the
following respective meanings:


(i)    "Change in Ownership or Control" shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.


(ii)    "Contingent Compensation Payment" shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a "disqualified individual" (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.


(d)    Any payments or other benefits otherwise due to the Employee following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the "Potential
Payments") shall not be made until the dates provided for in this Section
5.3(d). Within 30 days after each date on which the Employee first becomes
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify the Employee (with reasonable detail regarding the basis for its
determinations): (i) which Potential Payments constitute Contingent Compensation
Payments, (ii) the Eliminated Amount and (iii) whether the Section 5.3(b)
Override is applicable. The Eliminated Amount shall be determined by reducing or
eliminating Potential Payments in the following order: (i) any cash payments,
(ii) any taxable benefits, (iii) any nontaxable benefits and (iv) any vesting of
equity awards in each case in reverse order beginning with payments or benefits
that are to be paid the fa1thest in time from the date that triggers the
applicability of the Excise Tax, to the extent necessary to maximize the
Eliminated Payments. Within 30 days after delivery of such notice to the
Employee, the Employee shall deliver a response to the Company (the "Employee
Response") stating either (A) that he/she agrees with the Company's
determinations pursuant to the preceding two sentences or (b) that he/she
disagrees with such determinations, in which case he/she shall set forth (i)
which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount (which must be determined based on the
ordering rules set forth in the preceding sentence) and (iii) whether the
Section 5.3(b) Override is applicable. In the event that the Employee fails to
deliver an Employee Response on or before the required date, the Company's
initial determination shall be final. If the Employee states in the Employee
Response that he/she agrees with the Company's





--------------------------------------------------------------------------------

Exhibit 10.2


determination, the Company shall make the Potential Payments to the Employee
within three business says following delivery to the Company of the Employee
Response (except for any Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). If the Employee states in the Employee Response that he/she
disagrees with the Company's determination, then, for a period of 60 days
following delivery of the Employee Response, the Employee and the Company shall
use good faith efforts to resolve such dispute. If such dispute is not resolved
within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Employee Response,
make to the Employee those Potential Payments as to which there is no dispute
between the Company and the Employee regarding whether they should be made
(except for any such Potential Payments which are not due to be paid until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute. Subject to the limitations
contained in Sections 5.3(a) and (b) hereof, the amount of any payments to be
made to the Employee following the resolution of such dispute shall be increased
by the amount of the accrued interest thereon computed at the prime rate
announced from time to time by the Wall Street Journal, compounded monthly from
the date such payments originally were due.


(e)    The provisions of this Section 5.3 are intended to apply to any and all
payments or benefits available to the Employee under this Agreement or any other
agreement or plan of the Company under which the Employee receives Contingent
Compensation Payments.


6.    Termination Following Change of Control.


6.1    Key Definitions. As used herein, the following terms shall have the
following respective meanings:


(a)    "Change in Control" means an event or occurrence set fo1th in any one or
more of subsections (i) through (iv) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection), provided that such event or
occurrence also constitutes a change in ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company, each within the meaning of Section 409A (as defined below):


(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (a) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (b) any acquisition by the
Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (d) any acquisition by any corporation pursuant to a transaction
which complies with clauses (x) and (y) of subsection (iii) of this Section 6.
1; or


(ii)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term "Continuing Director"
means at any date a member of the Board (x) who was a member of the Board on the
date of the execution of this Agreement or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(iii)    the consummation of a merger, consolidation, reorganization,
recapitalization or





--------------------------------------------------------------------------------

Exhibit 10.2


statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company, in one or a series of
transactions (a "Business Combination"), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company's assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the "Acquiring Corporation") in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or


(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(b)    "Change in Control Date" means the first date during the period of time
the Employee is employed pursuant to this Agreement on which a Change in Control
occurs. Anything in this Agreement to the contrary notwithstanding, if (a) a
Change in Control occurs, (b) the Employee's employment with the Company is
terminated prior to the date on which the Change in Control occurs, and (c) it
is reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement the "Change in Control Date" shall mean the date immediately prior to
the date of such termination of employment.


(c)    Change of Control Termination occurs where the Employee is terminated
without Cause (as defined in Section 4.3) or resigns for Good Reason (as defined
in Section 4.2), in either case within twelve (12) months following the Change
in Control Date. In addition, any termination of the Employee's employment that
occurs within twelve (12) months following the Change in Control Date shall be
communicated by a written notice to the other party (the "Notice of
Termination"), given in accordance with Section 11 hereof. Any such Notice of
Termination shall: (i) indicate the specific termination provision of this
Agreement relied upon by the party giving such notice, (ii) in the case of a
termination by the Company for Cause or by the Employee for Good Reason, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such Cause or Good Reason, and (iii) specify the Date of Termination
(as defined below). The effective date of an employment termination (the "Date
of Termination") shall be the close of business on the date specified in the
Notice of Termination (which date, other than in the case of a termination due
to the Employee's death, or a termination by the Company for Cause (which notice
shall be governed by Section 4.3)), may not be less than 15 days or more than
120 days after the date of delivery of such Notice of Termination). In the event
the Company fails to satisfy the requirements of this Section 6.1(c) regarding a
Notice of Termination, the purported termination of the Employee's employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.


6.2    Benefits to Employee Upon a Change of Control Termination.
In the event of a Change of Control Termination, the Employee shall be entitled
to all accrued and unpaid base salary and any accrued but unused vacation
through the date of termination the Employee shall be eligible to receive the
following separation benefits:


(a)    an amount equal to the sum of (i) twelve (12) months of the Employee's
base salary as of the date of termination (which amount shall be payable in one
lump sum on the next payroll date following the 30th day after the date of
termination; provided, however, that if the Change in Control Date precedes the
Change in Control, then such amount shall be payable in accordance with Section
5.l(a)(i) hereof), and (ii) the greater of (x) the annual discretionary target
bonus established by the Board (or any other person or persons having authority
with respect thereto) for the Employee for the fiscal year in which the date of
termination occurs or (y) the annual bonus paid to the Employee for the most
recently completed fiscal year (which amount shall be payable in one lump sum on
the next payroll date following the 30th day after the date of termination;
provided, however, that if the Change in Control Date precedes the Change in
Control, then such amount shall be payable in accordance with Section 5.l(a)(i)
hereof);







--------------------------------------------------------------------------------

Exhibit 10.2


(b)    the Company shall, if the Employee is eligible for and elects to continue
his/her medical and/or dental health insurance coverage pursuant to COBRA,
continue to contribute during the Contribution Period defined above toward the
cost of the Employee's COBRA premiums the same amount that it pays on behalf of
active and similarly situated employees receiving the same type of coverage. The
remaining balance of any premium costs, and all premium costs after the
Contribution Period, shall be paid by the Employee on a monthly basis. After the
Contribution Period, the Employee may continue receiving coverage under COBRA at
his/her own cost if and to the extent that he/she remains eligible for COBRA
continuation. The Employee agrees that he/she shall notify the Company in
writing immediately following the date on which he/she becomes eligible for
group medical and/or dental insurance coverage through another employer; and


(c)    during the Extended Benefits Period defined above, the Company shall
continue to provide benefits to the Employee in accordance with any applicable
life insurance, accident and/or disability plans under which the Employee was
eligible as of the date of termination consistent with such benefits as may be
provided to active and similarly situated employees covered by such plans;
provided, however, that if such plans do not permit continued coverage of the
Employee following the date of termination, the Company shall instead reimburse
the Employee for the reasonable cost of purchasing substantially comparable
coverage during the Extended Benefits Period. The Employee agrees that he/she
shall notify the Company in writing immediately following the date on which
he/sl1e becomes eligible for life insurance, accident and/or disability coverage
through another employer. The benefits provided and/or payments made under this
subsection shall be in installments in accordance with the Company's regular
payroll practices, beginning with the payroll date following the 30th day after
the date of termination; provided, however, that if the Change in Control Date
precedes the Change in Control, then such amounts shall be payable in accordance
with Section 5.l(c) hereof; and


(d)    the Employee shall be entitled to immediate vesting of any unvested
option shares, restricted shares and any future grants awarded to the Employee.
All such equity awards (whether stock options or restricted stock grants) will
remain exercisable in accordance with the applicable stock option plan or grant
agreement.


6.3    Injunctive Relief. The Company and the Employee agree that any breach of
Section 6 of this Agreement by the Company is likely to cause the Employee
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Employee
shall have the right to specific performance and injunctive relief.


7.    Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefits provided for in Sections 5 or 6 by seeking other
employment or otherwise except with regard to medical and dental coverage if new
employment is obtained.


8.    Survival. The provisions of Sections 5, 6, 9, I 0 and 11 shall survive the
termination of this Agreement for any reason.


9.    Non-Competition and Non-Solicitation.


9.1    During employment with the Company and for a period of twelve (12) months
after the termination of employment with the Company for any reason, the
Employee shall not, either on the Employee's own behalf, or as owner, manager,
stockholder, consultant, director, officer, or employee of any business entity
(except as a holder of not more than one (1%) percent of the stock of a publicly
held company) participate, directly or indirectly, in any capacity, in any
business that is competitive with the Company's business, including, but not
limited to any business or enterprise that develops, manufactures, markets or
sells any product or service that competes with any product or service
developed, manufactured, marketed or sold by the Company or any of its
subsidiaries while the Employee was employed by the Company.


9.2    During employment with the Company and for a period of twelve (12) months
after the termination of employment with the Company for any reason, the
Employee shall not, either alone or in association with others, solicit, induce,
recruit, or hire, or attempt to solicit, induce, recruit or h ire for employment
or as an independent contractor any employee of the Company.


9.3    During employment with the Company and for a period of twelve (12) months
after the termination of employment for any reason, the Employee shall not
solicit, divert or take away, or attempt to solicit, dive1t or take away,
directly or indirectly, the business or patronage of any of the clients,
customers or accounts, or prospective clients, customers or accounts, of the
Company, which were contacted, solicited or served by the Company at any time
during the term of the Employee's employment with the Company.





--------------------------------------------------------------------------------

Exhibit 10.2




9.4    The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Section 9 is likely to cause the Company substantial and irrevocable
damage that is difficult to measure. Therefore, in the event of any such breach
or threatened breach, the Employee agrees that the Company, in addition to such
other remedies that may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Section 9 without
posting a bond and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief. The Employee agrees that any change or changes in
his/her duties, salary or compensation after the signing of this Agreement shall
not affect the validity or scope of this Section 9.


10.    Confidential Information and Developments.


10.1    Confidential Information.


(a)    The term "Confidential Information" shall mean all scientific, technical,
trade or business information developed for or possessed by the Company which is
treated by the Company as confidential or proprietary, including, without
limitation, information pertaining to sugars, heparinases, enzymes, reagents,
glycoproteins, proteins, peptide mixtures, plasmas, vectors, expression systems,
cells, cell lines, antibodies, organisms, chemical compounds, products,
formulations, methodologies, algorithms, notation systems, computer programs,
computer security systems and processes, assay systems, procedures, tests, data,
documentation, reports, sources of supply, know-how, patent positioning,
business plans, research, manufacturing, commercialization, marketing and any
other confidential information about or belonging to Company's affiliates,
suppliers, licensors, licensees, partners, collaborators, customers and any
other technical or business information, whether prepared, conceived or
developed by the Company or received by the Company from an outside source,
which is maintained in confidence by the Company, or which might permit the
Company or its customers to obtain a competitive advantage over competitors.
Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which the Company has voluntarily disclosed to the public without
restriction, or which has otherwise lawfully entered the public domain.


(b)    Employee shall not, directly or indirectly, use or disclose any
Confidential Information, except as may be required by Company in the ordinary
course of performance of the Employee's duties as an employee of the Company.
This nondisclosure obligation shall survive termination of my employment with
the Company. Notwithstanding anything to the contrary herein, nothing in this
Agreement is intended to or will be used by the Company in any way to limit an
employee's right to communicate with a government agency, as provided for or
protected under, applicable law.


10.2    Developments.


(a)    Employee agrees that all discoveries, inventions, ideas, specifications,
designs, concepts, know-how, trade secrets, software, works of authorship,
biological substances, data, documentation, reports, research processes,
products, methods and improvements, or pa1ts thereof that the Employee may
solely or jointly conceive, develop, reduce to practice, or otherwise create, or
cause to be conceived, developed, reduced to practice or otherwise created, in
any way relating to the Company's present or proposed products, during the
period of employment with the Company, whether or not made during regular
working hours, and whether or not made on the Company's premises (hereinafter
referred to as "Developments"), together with all products or services which
embody or emulate any such Developments, shall be the sole and exclusive
property of the Company. The Employee shall make and maintain adequate and
current written records of all Developments, including notebooks and invention
disclosures, which records shall be available to and remain the property of the
Company at all times. The Employee shall disclose all Developments promptly,
fully and in writing to the Company immediately upon production or development
of the same and at any time upon request.


(b)    Employee hereby assigns to the Company all right, title and interest
throughout the world in and to all Developments and to anything tangible which
evidences, incorporates, constitutes, represents or records any Developments.
Employee agrees that all Developments shall constitute works made for hire under
the copyright laws of the United States and hereby assign and, to the extent any
such assignment cannot be made at present, Employee hereby agrees to assign, to
the Company all copyrights, patents and other proprietary rights Employee may
have in any Developments, together with the right to file for and/or own wholly
without restriction any and all patents, trademarks, and copyrights throughout
the world. Employee agrees to waive, and hereby waives, all moral rights or
proprietary rights in or to any Developments and, to the extent that such rights
may not be waived, agree not to assert such rights against the





--------------------------------------------------------------------------------

Exhibit 10.2


Company or its licensees, successors or assigns.


(c)    Employee agrees to cooperate fully, both during and after employment, to
assist the Company in obtaining, maintaining, perfecting, enforcing and
defending any and all trade secret, patent, copyright, mask work, know-how, and
other intellectual prope1ty rights, proprietary information or confidential
information protectable under the laws of any country in the world. Employee
will take all necessary steps, execute all documents and perform all other acts
which the Company considers necessary or advisable to secure its rights
hereunder and to carry out the intent of this Agreement. Employee fu1ther agrees
that if the Company is unable, after reasonable effort, to secure his/her
signature on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as Employee's agent and attorney-in-fact,
and the Employee hereby irrevocably designates and appoints each executive
officer of the Company as the Employee's agent and attorney-in-fact to execute
any such papers on the Employee's behalf, and to take any and all actions as the
Company may deem necessa1y or desirable in order to protect its rights and
interests in any Development.
Employee acknowledges that the Company, from time to time, may have agreements
with other persons, including the government of the United States or other
countries and agencies thereof, which impose obligations or restrictions on the
Company regarding Developments made during the course of work thereunder or
regarding the confidential nature of such work. Employee agrees to be bound by
all such obligations and restrictions and to take all action necessary to
discharge the obligations of the Company thereunder.


10.3    United States Government Obligations. The Employee acknowledges that the
Company from time to time may have agreements with other parties or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. The
Employee agrees to be bound by all such obligations and restrictions that are
made known to the Employee and to take all action necessary to discharge the
obligations of the Company under such agreements.


10.4    Equitable Remedies. The restrictions contained in this Section 10 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section l 0 is likely to cause the Company
substantial and irrevocable damage that is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies that may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 10 without posting a bond and the Employee hereby waives the
adequacy of a remedy at law as a defense to such relief. The Employee agrees
that any change or changes in his/her duties, salary or compensation after the
signing of this Agreement shall not affect the validity or scope of this Section
10.


10.5    Other Agreements. The Employee hereby represents and warrants that,
except as previously disclosed in writing to the Company (which disclosure shall
include the delivery to the Company of relevant written excerpts from any
agreement to which the Employee is a party describing any obligations that
continue, after the Commencement Date, with respect to nondisclosure,
non-competition or non-solicitation of employees, customers or suppliers),
he/she is not bound by the terms of any agreement with any previous employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of his/her employment with the Company,
to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party or to refrain from soliciting employees,
customers or suppliers of such previous employer or other party. The Employee
further represents and warrants that his/her performance of all the terms of
this Agreement and the performance of his/her duties as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him/her in confidence or
in trust prior to his/her employment with the Company and that the Employee will
not disclose to the Company or induce the Company to use any confidential or
proprietary information, knowledge or material belonging to any previous
employer or others.


11.    Notices. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery signature required via a reputable
nationwide overnight courier service, in each case to the address of the
recipient set forth in the introductory paragraph hereto. Either party may
change the address to which notices are to be delivered by giving notice of such
change to the other party in the manner set forth in this Section 11.


12.    Entire Agreement. This Agreement and any exhibits hereto constitute the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.







--------------------------------------------------------------------------------

Exhibit 10.2


13.    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.


14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof). Any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within the Commonwealth of Massachusetts), and the Company and the Employee each
consents to the jurisdiction of such a court. The Company and the Employee each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.


15.    Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company
as expressly to assume and agree to pe1form this Agreement to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement upon the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Employee elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, "Company" shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise. This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns; provided, however, that the obligations of the Employee
are personal and shall not be assigned by the Employee.


16.    Acknowledgment. The Employee states and represents that he/she has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and
represents that he/she has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his/her name of his/her own free act. The Employee
fu1ther acknowledges that the law firms of Latham & Watkins LLP and Jackson
Lewis P.C. are acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and are not acting as counsel for
the Employee.


17.    Section 409A.


17.1    Distributions. Subject to this Section 17.1, any payments or benefits
under Sections 5 and 6 shall begin only upon the date of a "separation from
service" as defined below which occurs on or after the date of termination under
Section 5, 1 or a Change of Control Termination under Section 6.1(c). The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to the Employee under Sections 5 and 6:


(a)    It is intended that each installment of the payments and benefits
provided under Sections 5 and 6 shall be treated as a separate "payment" for
purposes of Section 409A of the U.S. Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder ("Section 409A"), Neither the Company nor the
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;


(b)    If, as of the date of the "separation from service" of the Employee from
the Company (as defined below), the Employee is not a "specified employee"
(within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Sections 5 and 6; and


(c)    If, as of the date of the "separation from service" of the Employee from
the Company, the Employee is a "specified employee" (within the meaning of
Section 409A), then:


(i)    Each installment of the payments and benefits due under Sections 5 and 6
that, in accordance with the dates and terms set fo1th herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section l.409A-l(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the manner set forth in the Agreement; and


(ii)    Each installment of the payments and benefits due under Sections 5 and 6
that is not described in Section 17.1(c)(i) and that would, absent this
subsection, be paid within the six-month period following the "separation from
service" of the Employee from the Company shall not be paid until the date that
is six months and one day





--------------------------------------------------------------------------------

Exhibit 10.2


after such separation from service (or, if earlier, the Employee's death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following the Employee's separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-l (b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section l.409A-l
(b)(9)(iii) must be paid no later than the last day of the Employee's second
taxable year following the Employee's taxable year in which the separation from
service occurs.


17.2    The determination of whether and when a separation from service has
occurred shall be made and in a manner consistent with, and based on the
presumptions set fo1th in, Treasury Regulation Section 1.409A-l(h).


17.3    All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A.


17.4    The Company makes no representation or warranty and shall have no
liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, such section.


18.    Miscellaneous.


18.1    No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.


18.2    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.


18.3    In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


                            signature1.jpg [signature1.jpg]





--------------------------------------------------------------------------------

Exhibit 10.2




June 29, 2017


Santiago Arroyo
Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, MA 02142


Dear Santiago:


You and Momenta Pharmaceuticals, Inc. (the "Company"), are parties to an
employment agreement dated May 15, 2017, that sets forth certain terms of your
employment with the Company (the "Employment Agreement"). We have agreed to
certain amendments to the Employment Agreement set forth below, which amendments
will have an effective date as of June 21, 2017.


Except as set forth below, your Employment Agreement shall remain unchanged and
shall continue in full force and effect according to its terms.


1.    The last two sentences of Section 5.1(d) of the Employment Agreement shall
be replaced in their entirety with the following:


"The Employee shall also be entitled to immediate vesting, on the date of
termination, of any restricted stock and restricted stock unit awards with
underlying shares that vest solely through the passage of time (i.e.,
service-based vesting) and not upon the achievement of specified conditions or
milestones (i.e., performance-based vesting), including any future restricted
stock or restricted stock unit awards granted to the Employee after the date of
this Agreement that contain service-based vesting provisions (collectively,
"Outstanding Restricted Stock Awards"), in each case that would have vested
during the period of twelve (12) months from the date of termination; provided
that, if any such awards constitute "non-qualified deferred compensation"
subject to Section 409A (as defined in Section 17), then such awards will vest
on the date of termination and will be paid or settled, as applicable, in
accordance with the schedule that applies to such awards notwithstanding the
accelerated vesting provisions of this Section 5.1(d) to the extent necessary to
avoid a prohibited distribution under Section 409A. The Employee shall have no
further rights with respect to any Outstanding Restricted Stock Awards that
remain unvested after taking into account the previous sentence."


Sincerely,
signature4.jpg [signature4.jpg]


The foregoing correctly sets forth the terms of my continued employment with the
Company. I am not relying on any representations other than as set out in the
Employment Agreement and the amendment thereto set forth above. I have been
given a reasonable amount of time to consider this amendment and to consult an
attorney and/or advisor of my choosing. I have carefully read this amendment,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign my name of my own free act.
signature8.jpg [signature8.jpg]



